Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,7-14 and 20 have been considered but are moot because the new ground of rejection. For the double patenting rejection, while applicant’s argument indicates that terminal disclaimer is enclosed in the after-final amendment filed on May 27, 2022, it is noted that the terminal disclaimer for obvious type double patent rejection has not been filed. Thus the double patenting rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,7-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claims 3,7-10 are a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 3, the two electrodes spaced apart is rendered indefinite using the relative term “about”. And in claims 7-10, the first and second shore D hardness are rendered indefinite using the relative term “about”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-4,7-10,12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2-8 and 10-11 of U.S. Patent No. 11,413,454 in view of Williams US 7,647,124.
 Instant claim 1 of application differ from claims 1 and 4 of the ‘454 patent in that the instant claim discloses the distal portion of the sheath having series from the distal end a first relatively rigid section, a first relatively flexible section, a second relatively rigid section, a second relatively flexible section, and a third relatively rigid section such that the distal portion is deflectable to a dual hinged configuration.
However, Williams discloses a distal portion ( 20 &30 in fig.4) of the sheath ( 300 in fig.4) having in series from the distal end a first relatively rigid section (30 in fig.4), a first relatively flexible section (L31 in fig.1), a second relatively rigid section ( L35 in fig.1), a second relatively flexible section ( L32 in fig.4), and a third relatively rigid section (L25 in fig.4) such that the distal portion is deflectable to a dual hinged (see fig.4).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the device of ‘454 patent so that its distal portion of the sheath has, in series from the distal end, a first relatively rigid section, a first relatively flexible section, a second relatively rigid section, a second relatively flexible section, and a third relatively rigid section such that the distal portion is deflectable to a dual hinged configuration in view of the teachings of Williams and because the combination would have yielded predictable results to make the distal portion more deflectable to navigate to different target locations.
 Instant claims 3-4 of application conflict with claims 2-3 of patent ‘454.
 Instant claims 7-10 of application conflict with claims 5-8 of patent ‘454.
 Instant claims 12-13 of application conflict with claims 10-11 of patent ‘454.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US2012/0232563, hereinafter “Williams”).

Regarding claim 14, Williams discloses a delivery device (200 in fig.3A)  capable of delivering a pacing lead to the His bundle of a patient’s heart (abstract),  the delivery device (200 in fig.3A) comprising: a handle (element holding control member 361 in fig.3A);
an elongated sheath (20 in fig.3A) having a proximal end connected to the handle and a distal end (210  in fig.3A) remote from the handle, a distal portion of the sheath having a plurality of flexible sections (32,275 in fig.3A) spaced from one another along a length of the sheath (20 in fig.3A); a pull wire (311) having a distal end connected to the sheath distally of the flexible sections and extending to a proximal end of the pull wire ([0005,0019-0020]); and
a plurality of mapping electrodes (54,56) positioned at the distal end of the sheath (fig.5A-B;[0026]), wherein the handle (element holding control member 361 in fig.3A) has a longitudinal axis and the proximal end of the sheath (20) enters the handle at a first position at a predetermined angle transverse to the longitudinal axis and exits the handle at a second position at the predetermined angle transverse to the longitudinal axis (fig.3A).

Regarding claim 20, Williams disclose  a delivery device (200 in fig.3A) is capable of delivering a pacing lead to the His bundle of a patient’s heart (abstract), the delivery device (200 in fig.3A) comprising: a handle (element holding control member 361 in fig.3A);
an elongated sheath (20 in fig.3A) having a proximal end connected to the handle and a distal end (210 in fig.3A) remote from the handle, the distal end having a distal tip (210 distal terminal end in fig.2,3A; [0018]), a distal portion of the sheath having a plurality of flexible sections (32,275 in fig.3A) spaced from one another along a length of the sheath (200 in fig.3A):a pull wire (311) having a distal end connected to the sheath distally of the flexible sections and extending to a proximal end of the pull wire ([0005,0019-0020]); and a plurality of mapping electrodes(54,56 in fig.5A,5B) positioned at the distal end of the sheath, the mapping electrodes (54,56 in fig.5A,5B) including two electrodes that diametrically oppose one another at a position spaced from the distal tip of the sheath (See fig.5A,5B), wherein the distal portion of the sheath is deflectable within a deflection plane (see fig.2,3C,3D), and the two electrodes (54,56) inherently lie within the deflection plane when the distal portion of the sheath is deflected (see fig.2,3C,3D & 5A,5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 6,926,669, hereinafter “Stewart”) in view of Williams (US 7,647,124).

Regarding claim 1, Stewart discloses a delivery device (10 in fig.1) capable of delivering a pacing lead to the His bundle of a patient’s heart, the delivery device (10 in fig.1 and col. 6, lines 20-24) comprising: a handle (40 in fig.1 and col.6, lines 40-41); an elongated sheath (20 in fig. 1 and col. 6, lines 40-44) having a proximal end (28 in fig. 1 and col. 6, lines 40-44) connected to the handle (40 in fig. 1) and a distal end (26 in fig. 1 and col. 6, lines 40-44) remote from the handle (40 in fig.1), a distal portion (30 in fig.1 and col. 6, lines 40-44) of the sheath (20 in fig.1) having in series from the distal end a first relative rigid section (22, 50 in fig.8), a first relatively flexible section (36+34,60+82 in fig.8), a second relatively rigid section (32,84 in fig.8), the relative rigid section being formed from a first polymer having a first Shore D hardness (“the proximal section 22 in fig.8 is formed of an outer jacket or sheath 50 preferably made of high durometer (such as 72D) Pebax®” in col.9, lines 13-15), and the relatively flexible sections being formed from a second polymer having a second Shore D hardness (“the multi-lumen tube 60 is preferably formed of intermediate durometer (such as 55D) Pebax®”, col.10, lines 50-52; “the two-lumen intermediate tube 82 is preferably formed of relative soft durometer (such as 35D) Pebax®P” , col.11, lines 10-11) less than the first Shore D hardness (i.e. second Shore D hardness of 35D or 55D is less than first Shore D hardness 72D). Stewart discloses a pull wire (56,54 in fig. 8) having a distal end connected to the sheath (20 in fig.’s 1-7) distally of the first relatively flexible sections and extending to a proximal end of the pull wire (col.8, lines 1-23, see fig.’s 2-7,8); and discloses a plurality of mapping electrodes (13,15 in fig. 1 and col.6, line 30) positioned at the distal end (26 in fig. 1) of the sheath (20 in fig.1-7). 
Stewart discloses substantially the invention as claimed but failed to disclose that the distal portion of the sheath having series from the distal end a first relatively rigid section, a first
relatively flexible section, a second relatively rigid section, a second relatively flexible section,
and a third relatively rigid section such that the distal portion is deflectable to a dual hinged
configuration. However, Williams discloses a distal portion (20 &30 in fig.4) of the sheath (30 in fig.4) having in series from the distal end a first relatively rigid section (30 in annotated below fig.4), a first relatively flexible section (L31 in annotated below fig.4), a second relatively rigid section (L35 in annotated below fig.4), a second relatively flexible section (L32 in annotated below fig.4), and a third relatively rigid section (L25 in annotated below fig.4) such that the distal portion is deflectable to a dual hinged (see annotated below fig.4).The examiner is taking a position that curve sections ( L32 & L31) are relatively flexible and the straight sections (L25,L35 & 30) are relatively rigid.




    PNG
    media_image1.png
    776
    755
    media_image1.png
    Greyscale







Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the device of Stewart so that its distal portion of the sheath has, in series from the distal end, a first relatively rigid section, a first relatively flexible section, a second relatively rigid section, a second relatively flexible section, and a third relatively rigid section such that the distal portion is deflectable to a dual hinged configuration in view of the teachings of Williams and because the combination would have yielded predictable results  of pacing stimulation of the His bundle (col.1,lines 52-56 , of Williams)
Regarding claim 4, Stewart discloses wherein the distal end (26 in fig. 1) of the sheath (20 in fig. 1) has a distal end face (the distal end necessarily has a face), and the mapping electrodes (13, 15 in fig. 1) are exposed on the distal end face (col. 6, lines 20-24).
Regarding claim 5, Stewart discloses wherein the distal end (26 in fig. 1) of the sheath (20 in fig. 1) has a distal end face (the distal end necessarily has a face), and the mapping electrodes (13, 15 in fig. 1) are spaced from the distal end face.
Regarding claims 7 and 8, Stewart fails to disclose a second shore D hardness is between about 20 and about 40 and fails to disclose that the second shore D hardness  is about 35. However, Williams discloses a second shore D hardness of 35D (see fig.6-14).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the device of Stewart to have
a second shore D hardness of 35 in view of Williams to have a catheter with plurality of segments that have varying durometers which provides increased flexibility and/or stiffness along the length of the catheter (col.7,lines 52-54 of Williams). 
Regarding claims 9 and 10, Stewart fails to disclose a first shore D hardness is between about 60 and about 100 and fails to disclose that the first shore D hardness  is between about 70 and about 75. However, Williams discloses a first shore D hardness of 72D (see fig.6-14). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the device of Stewart to have
a first shore D hardness of 72 in view of Williams to have a catheter with plurality of segments that have varying durometers which provides increased flexibility and/or stiffness along the length of the catheter (col.7,lines 52-54 of Williams). 
Regarding claim 11, Stewart discloses wherein the sheath (20 in fig. 1) has a substantially straight configuration in an initial condition (see fig.1) but fails to disclose a  dual hinged curved configuration in a use condition (see fig.2-7).However, Williams discloses a sheath with a dual hinged curved configuration when in used (see annotated fig.4 above). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the device of Stewart to have a sheath with a dual hinged curved configuration when in used in view of the teachings of Williams and because the combination would have yielded predictable results  of pacing stimulation of the His bundle (col.1,lines 52-56 , of Williams)
Regarding claim 12, Stewart discloses wherein the handle (40 in fig. 1) includes a proximal handle portion (position of push pull ring 46 in fig.1) and a distal handle portion (position of push pull ring 44 in fig.1), the proximal handle portion (position of push pull ring 46 in fig.1) being connected to the distal handle portion (position of push pull ring 44 in fig.1) inherently by  a rail so as to define a space between the proximal handle portion (position of push pull ring 46 in fig.1)  and the distal handle portion (position of push pull ring 44 in fig.1). .
Regarding claim 13, Stewart discloses a rotatable actuator (42 in fig. 1 and col.7,line 22-28) positioned in the space and connected to the proximal handle portion and the distal handle portion, rotation of the actuator (42 in fig. 1) in a first direction is capable of moving the sheath toward a use condition and rotation of the actuator (42 in fig. 1) in an opposite direction is capable of moving the sheath toward an initial condition (The push pull rings 44/46 in
combination with deflection ring (42 in fig.1) are capable of performing the cited functions).

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Stewart
 in view of Williams as applied to claim 1 above, and further in view of Schwartz US2004/0220471.
Regarding claim 2, Stewart in view of Williams teaches the delivery device of claim 1 as set forth above. Stewart further discloses wherein the distal end of the sheath (20) has a distal tip (distal with tip electrode 12 in fig.1), and the mapping electrodes include two electrodes (13,15 in fig. 1) but fails to disclose that the two electrodes are diametrically opposed to
one another at a position spaced from the distal tip of the sheath. However, Schwartz
discloses a sheath 120 with two electrodes (124a) that are diametrically oppose one
another at a position spaced from the distal tip of the sheath 120 (see fig.7 and [0054], hemi-
circular split-tip electrode arrangement). Electrode arrangement 124 is also useful for sending electrical signals to the heart 100 for diagnostic purposes, e.g., for pace mapping, and/or for therapeutic purposes, e.g., for ablating defective cardiac tissue ([0041]). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Stewart in view of Williams to have the two electrodes that are diametrically oppose one another at a position spaced from the distal tip of the sheath in view of Schwartz since Schwartz recognizes various mapping electrode configurations as alternate electrode arrangement for detecting injury patterns in heart ([0041]).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Williams  as applied to claim1 above, and further in view of Avitall US 5,454,370.

Regarding claim 3, Stewart in view of Williams discloses substantially the invention as
claimed but failed to disclose wherein the two electrodes are spaced apart by between about 1
mm and about 3 mm in a circumferential direction of the sheath. However, Avitall discloses a mapping and ablation electrode configuration (title). Avitall discloses that the plurality of spaced apart electrodes are about 1-3 mm in length and separated by an inter-electrode space of about 0.5 to 1.0 mm. Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Stewart in view of Williams to have the electrode spaced about 1 to 3mm in view Avital teaching  as it’s well known in the art to have the electrode spacing for mapping and ablation [title of Avitall].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams et al US2007/0203461 discloses a catheter used to deliver a medical electrical lead to a right atrium of a heart in close proximity to a His bundle. The catheter is adapted such that the distal tip confronts the His bundle generally perpendicularly. The catheter includes a proximal portion and a generally hook-shaped distal portion. The distal portion may include
curves that direct the distal tip at an angle of over 180 degrees from the direction of the
proximal portion([abstract]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D/            Examiner, Art Unit 3792    

/UNSU JUNG/            Supervisory Patent Examiner, Art Unit 3792